DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poster (U.S. PG Pub # 20160084369).

Regarding claim 1, Poster discloses a drive system for an aircraft (fig 10B, Para 0025), comprising:

a retractable driveshaft (830); and



a plunger seal (890) disposed in the receiver (810) and configured to prevent flow of a lubricant through a plurality of lubrication ports (816) formed in the receiver when the retractable driveshaft is disengaged from the receiver and allow flow of the lubricant through the lubrication ports formed in the receiver when the retractable driveshaft is engaged with the receiver (lubricant flows through 816 when open and prevents flow through 816 when closed, Para 0053).

Regarding claim 2, Poster discloses the drive system, wherein the plunger seal is captured within the receiver (890 within 810).

Regarding claim 3, Poster discloses the drive system, wherein the retractable driveshaft comprises a plurality of splines configured to interface with a plurality of splines on the receiver when the retractable driveshaft engages the receiver (splines/flanges of 840a of driveshaft 830, interface with splines 860 of receiver 810),

Regarding claim 4, Poster discloses the drive system, wherein the retractable driveshaft is configured to contact the plunger seal and displace at least a portion of the plunger seal when the retractable driveshaft engages the receiver (intended use limitation, 830 capable of displacing 890).

Regarding claim 5, Poster discloses the drive system, wherein the plunger seal is at least one of collapsible, deformable, and axially translatable (890 is axially translatable, Para 0052).

Regarding claim 6, Poster discloses the drive system, wherein displacement of at least a portion of the plunger seal exposes lubrication ports formed in the receiver to allow the lubricant from the splines of the retractable driveshaft and the receiver to pass through the lubrication ports (890 displaces to open position for lubricant to pass through 816, Para 0052).

Regarding claim 7, Poster discloses the drive system, wherein the retractable driveshaft comprises a plurality of lubrication ports configured to allow the lubricant to pass from an inner bore of the retractable driveshaft to the splines of the retractable driveshaft and the receiver (836 allows lubricant from 814 to splines of 830). 

Regarding claim 8, Poster discloses the drive system, wherein the plunger seal is biased towards the retractable driveshaft by at least one of an upper flange of the plunger seal and a spring (890 biased towards 830 by the upper flange of 890 and spring 840a). 

Regarding claim 9, Poster discloses the drive system, wherein the plunger seal is configured to return to a resting position when the retractable driveshaft disengages the receiver to prevent the lubricant from passing through the lubrication 


Regarding claim 10, Poster discloses an aircraft (Para 0025), comprising:

a retractable driveshaft (830) disposed at least partially in a fuselage of the aircraft (Para 0025):

a mid-wing gearbox (“MWGB”) (800) comprising a receiver (810) and disposed in a wing assembly of the aircraft (Para 0025), and

a plunger seal (890) disposed in the receiver (810) and configured to prevent flow of a lubricant through a plurality of lubrication ports formed in the receiver when the retractable driveshaft is disengaged from the receiver and allow flow of the lubricant through the lubrication ports formed in the receiver when the retractable driveshaft is engaged with the receiver (lubricant flows through 816 when open and prevents flow through 816 when closed, Para 0053).

Regarding claim 11, Poster discloses the aircraft, wherein the wing assembly is rotatable relative to the fuselage (Para 0025).

Regarding claim 12, Poster discloses the aircraft, wherein the plunger seal is captured within the receiver (890 within 810).

Regarding claim 13, Poster discloses the aircraft, wherein the retractable driveshaft comprises a plurality of splines configured to interface with a plurality of splines on the receiver when the retractable driveshaft engages the receiver ( splines/flanges of 840a of driveshaft 830, interface with splines 860 of receiver 810)

Regarding claim 14, Poster discloses the aircraft, wherein the retractable driveshaft is configured to contact the plunger seal and displace at least a portion of the plunger seal when the retractable driveshaft engages the receiver (See rejection to claim 4). 

Regarding claim 15, Poster discloses the aircraft, wherein the plunger seal is at least one of collapsible, deformable, and axially translatable (See rejection to claim 5).

Regarding claim 16, Poster discloses the aircraft, wherein displacement of at least a portion of the plunger seal exposes the lubrication ports formed in the receiver to allow the lubricant from the splines of the retractable driveshaft and the receiver to pass through the lubrication ports (See rejection to claim 6). 

Regarding claim 17, Poster discloses the aircraft, wherein the retractable driveshaft comprises a plurality of lubrication ports configured to allow the lubricant to pass from an inner bore of the retractable driveshaft to the splines of the retractable driveshaft and the receiver (See rejection to claim 7).

Regarding claim 18, Poster discloses the aircraft, wherein the plunger seal is biased towards the retractable driveshaft by at least one of an upper flange of the plunger seal and a spring (See rejection to claim 8). 

Regarding claim 19, Poster discloses the aircraft, wherein the plunger seal is configured to return to a resting position when the retractable driveshaft disengages the receiver to prevent the lubricant from passing through the lubrication ports formed in the receiver (See rejection to claim 9).

Regarding claim 20, Poster discloses the aircraft, wherein the aircraft comprises at least one of a fixed-wing aircraft and a vertical takeoff and landing (VTOL) aircraft (fixed wing aircraft, Para 0025).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/L. K./
Examiner, Art Unit 3675


/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675